Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 were previously pending and subject to a non-final office action mailed December 2, 2021.  Claims 1 and 9 are amended, claims 3, 11, 17 and 18 are canceled and Claims 2, 4-8, 10 and 12-16 were left as previously presented. Claims 1-2, 4-10 and 12-16 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on February 28, 2022 concerning the previous rejections of claims 1-18 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims do not recite an abstract idea. In response, examiner states that the invention recites obtaining orders, determining the matching 
Applicant argues that an “algorithm” is a “finite sequence of steps for solving a logical or mathematical problem” and that the specification provides a finite sequence of steps regarding how the claimed invention is executes and therefore the rejection of claims 9-18 under 35USC 112(a) and (b) is improper because “a person of ordinary skill in computer software…know how a program a general-purpose computer to obtain an unallocated order”.
In response, claim 9 recites “obtaining module”, “first determining module”, “first allocation module”; claim 10 recites “path planning module”; Claim 11 recites “judging module”; claim 13 recites “estimation unit” and “judging unit”; Claim 14 recites “obtaining unit”; Claim 15 recites “second determining module” and “second allocation unit”; and claim 16 recites “determining unit”, “selection unit” and “allocation unit”. None of the claims recite an algorithm as argued by the applicant. 
The specification of the application does not define the units listed above. The claim limitations  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide an explicit definition of the claimed units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Applicant argues that Senger does not teach in response to a plurality of allocated order groups meeting the matching degree requirement, selecting, based on a 
In response, claims 1 and 19 recite “in response to one allocated order group of the allocated order groups of the plurality of candidate delivery persons meeting a matching degree requirement, designating…” and “in response to a plurality of allocated order groups meeting the matching degree requirement, selecting…”.
The step of selecting is a contingent limitation. The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). Therefore, since Senger at least teaches “in response to one allocated order group of the allocated order groups of the plurality of candidate delivery persons meeting a matching degree requirement, designating the allocated order group that meets the matching degree requirement to be a target order group”, Senger also teaches “in response to one allocated order group of the allocated order groups of the plurality of candidate delivery persons meeting a matching degree requirement, designating the allocated order group that meets the matching degree requirement to be a target order group; in response to a plurality of allocated order groups meeting the matching degree requirement, selecting, based on a correspondence between delivery capacity pressure and a delivery business and/or a comparison result of the first matching degree corresponding to each of the plurality of 
In addition, Senger teaches in para. 64 that the system selects agent 202 to perform the pickups from 204(1), 204(2), 204(5), and 204(6), instead of multiple agents wherein each of the agents is assigned a single pickup location if agent 202 meets a distance/time criteria to optimize transportation resources. Therefore, Senger teaches the limitations as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 9-10 and 12-16, claim limitation “obtaining module”, “first determining module”, “first allocation module” in claim 9; “path planning module” in claim 10; “judging module” in claim 12; “estimation unit” and “judging unit” in claim 13; “obtaining unit” in claim 14; “second determining module” and “second allocation unit” in claim 15; “determining unit”, “selection unit” and “allocation unit” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)      Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)      Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 9-10 and 12-16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of matching unallocated orders to delivery persons. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity under sales and business relations. That is, other than reciting “processors”, “memory” and “computer program” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “obtaining”, “determining”, and “assigning” in the context of this claim encompasses the user to manually determine an order being unallocated and assigning the order allocation for packages. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- an “obtaining module”, “determining module” and an “allocation module” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 9, 17 and 18 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2, 4-8 and 10, 12-16, further describe the identified abstract idea. In addition, the limitations of claims 2, 4-8 define how the order allocation is assigned which further describes the abstract idea. The generic computer component of claims 10, 12-16 (path planning module, allocation module, judging module, estimation unit, judging unit, obtaining unit, determining module, determining unit, selection unit, allocation unit) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Senger et al. referred to hereafter as Senger (U.S. Patent Application Publication No. 2018/0096287).

As to claims 1 and 9, Senger teaches a method, apparatus, device and medium, comprising:
obtaining an unallocated order, wherein the unallocated order corresponds to a first delivery business (para. 16); 
determining a first matching degree between the unallocated order and each of allocated order groups of a plurality of candidate delivery persons, wherein the allocated order groups comprise an order group corresponding to a second delivery business (para. 27-28 and 37); 

in response to a plurality of allocated order groups meeting the matching degree requirement, selecting, based on a correspondence between delivery capacity pressure and a delivery business and/or a comparison result of the first matching degree corresponding to each of the plurality of allocated order groups, an optimal allocated order group from the plurality of allocated order groups as the target order group (para. 64);
assigning the unallocated order to the target order group (para. 42-43).
As to claims 2 and 10, Senger teaches the method and apparatus of claims 1 and 9. 
Senger further teaches: 
after assigning the unallocated order to the target order group, in response to the target order group corresponding to the second delivery business, planning, based on a delivery priority of the first delivery business and a delivery priority of the second delivery business, a new delivery path corresponding to the target order group (para. 42-43 and 47).
As to claims 4 and 12, Senger teaches the method and apparatus of claims 1 and 9. 
Senger further teaches: 

As to claims 5 and 13, Senger teaches the method and apparatus of claims 4 and 12. 
Senger further teaches: 
determining whether it is suitable to assign the unallocated order to the target order group comprises: estimating a first delivery indicator and a second delivery indicator that correspond to the unallocated order, wherein the first delivery indicator corresponds to that the unallocated order being pre-assigned to the target order group, the second delivery indicator corresponds to that the unallocated order being pre-assigned to another candidate delivery person different from a candidate delivery person corresponding to the target order group; and in response to the first delivery indicator being superior to the second delivery indicator, determining that it is suitable to assign the unallocated order to the target order group (para. 79, 32 and 46).
As to claims 6 and 14, Senger teaches the method and apparatus of claims 5 and 13. 
Senger further teaches: 
before estimating a first delivery indicator and a second delivery indicator that correspond to the unallocated order, obtaining a first order group corresponding to the unallocated order, wherein the first order group is obtained by grouping a plurality of unallocated orders, and each of the plurality of unallocated orders 
As to claims 7 and 15, Senger teaches the method and apparatus of claims 6 and 14. 
Senger further teaches: 
in response to the first delivery indicator being inferior to the second delivery indicator, determining, based on an order similarity, a second order group corresponding to the unallocated order, wherein the second order group is obtained by grouping a plurality of unallocated orders, and all of the plurality of unallocated orders are orders that are determined to be not suitable to be assigned to the target group; and allocating the second order group (para. 79, 32 and 46).
As to claims 8 and 16, Senger teaches the method and apparatus of claims 6 and 15. 
Senger further teaches:
allocating the second order group comprises: determining a second matching degree between the second order group and each of the plurality of candidate delivery persons; selecting, based on the second matching degree, a candidate delivery person that matches the second order group from the plurality of candidate delivery persons; and allocating the second order group to the selected candidate delivery person (para. 42-43).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZEINA ELCHANTI/Examiner, Art Unit 3628